UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-11306 VALUE LINE, INC. (Exact name of registrant as specified in its charter) New York 13-3139843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 East 42nd Street, New York, New York 10017-5891 (Address of principal executive offices) (Zip Code) (212) 907-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)”. YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at August 31, 2011 Common stock, $.10 par value 9,940,881 Shares VALUE LINE INC. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1. Consolidated Condensed Financial Statements Consolidated Condensed Balance Sheets as of July 31, 2011 and April 30, 2011 3 Consolidated Condensed Statements of Income for the three months ended July 31, 2011 and 2010 4 Consolidated Condensed Statements of Cash Flows for the three months ended July 31, 2011 and 2010 5 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the three months ended July 31, 2011 6 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the three months ended July 31, 2010 7 Notes to Consolidated Condensed Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Part I - Financial Information Item 1. Financial Statements Value Line, Inc. Consolidated Condensed Balance Sheets (in thousands, except share amounts) July 31, April 30, (unaudited) Assets Current Assets: Cash and cash equivalents (including short term investments of $6,615 and $6,158, respectively) $ $ Securities available-for-sale Accounts receivable, net of allowance for doubtful accounts of $45 and $45, respectively Receivable from affiliates 1 38 Prepaid and refundable income taxes 59 Prepaid expenses and other current assets Deferred income taxes Total current assets Long term assets: Investment in EAM Trust Property and equipment, net Capitalized software and other intangible assets, net Total long term assets Total assets $ $ Liabilities and Shareholders’ Equity Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued salaries Dividends payable Accrued taxes payable Reserve for settlement expenses Unearned revenue Total current liabilities Long term liabilities: Unearned revenue Deferred income taxes Total long term liabilities Shareholders’ Equity: Common stock, $.10 par value; authorized 30,000,000 shares; issued 10,000,000 shares Additional paid-in capital Retained earnings Treasury stock, at cost (36,819 shares on 7/31/11 and 25,119 shares on 4/30/11) ) ) Accumulated other comprehensive income, net of tax 14 63 Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Part I - Financial Information Item 1. Financial Statements Value Line, Inc. Consolidated Condensed Statements of Income (in thousands, except share & per share amounts) (unaudited) For the three months ended July 31, Revenues: Investment periodicals and related publications $ $ Copyright data fees Investment management fees & services - Total revenues Expenses: Advertising and promotion Salaries and employee benefits Production and distribution Office and administration Total expenses Income from operations Revenues and profits interests in EAM Trust - Income from securities transactions, net 11 37 Income before income taxes Income tax provision Net income $ $ Earnings per share, basic & fully diluted $ $ Weighted average number of common shares The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Part I - Financial Information Item 1. Financial Statements Value Line, Inc. Consolidated Condensed Statements of Cash Flows (in thousands) (unaudited) For the three months ended July 31, 2011 July 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of bond premium - 13 Revenues and profits interests in EAM Trust ) - Realized losses on sales of securities available for sale 5 - Deferred income taxes Changes in assets and liabilities: (Decrease) in unearned revenue ) ) (Decrease) in reserve for settlement ) ) (Decrease) in operating lease exit obligation ) - (Decrease) in accounts payable & accrued expenses ) ) (Decrease) in accrued salaries ) ) (Increase)/decrease in prepaid and refundable income taxes ) (Increase)/decrease in prepaid expenses and other current assets 36 ) Decrease in accounts receivable Decrease in receivable from affiliates 36 Total adjustments ) Net cash (used in)/provided by operating activities ) Cash flows from investing activities: Purchases and sales of securities classified as available for sale: Proceeds from sales of fixed income securities Purchase of fixed income securities - ) Revenues and profits distributions received from EAM Trust - Acquisition of property and equipment (4
